Citation Nr: 1434088	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for glaucoma.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from September 1957 to August 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September and December 2013, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Glaucoma was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's bilateral glaucoma is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for glaucoma is not warranted.  38 U.S.C.A. §§1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2012 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and available postservice treatment records (including ophthalmology and neurology records) have been secured.  The RO arranged for a VA examination in October 2013.  The report of the examination reflects that the examiner was familiar with the Veteran's medical history, and the nexus opinion is accompanied by rationale that cites to factual data and is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active peacetime military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  A disease diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) are silent for complaint, treatment, or diagnosis of glaucoma.  They contain a February 1958 Optometry evaluation report indicating the Veteran was seen for his vision in service.  His service entrance and separation examination reports reflect he wore glasses to correct defective vision. 
An undated letter from the Veteran's employer (a neurologist) noted that the Veteran has had glaucoma dating back to his military service.  

Postservice treatment records show the Veteran began treatment for open angle glaucoma in both eyes in December 1991.  Further records show ongoing treatment (including surgery for glaucoma.  

On October 2013 VA examination, glaucoma and pseudophakia were diagnosed.  It was noted that onset of his glaucoma was in the 1980s, but there was a possibility it was present before diagnosis.  The examiner noted that the Veteran has open-angle glaucoma of both eyes that does not require continuous medication for treatment, and has impaired visual acuity due to glaucoma.  The examiner opined that the Veteran's glaucoma was less likely than not incurred in or caused by his military service.  The examiner explained that the STRs did not indicate any evidence of glaucomatous findings or suspicions and there was no evidence [in the STRs] to suggest the presence of glaucoma.  The examiner also noted the private neurologist's opinion that the Veteran had glaucoma in service, and indicated there was no evidence in the record to support that statement.  

Additional testing was done, to include a brain MRI and EEG.  The reports do not identify a nexus between open angle glaucoma and the Veteran's military service.  

On May 2014 neurological consultation, it was confirmed that the Veteran has open angle glaucoma.  The private neurologist opined that open angle glaucoma has a genetic basis and that the Veteran was born with the propensity to manifest such disease. 

During the course of his appeal, the Veteran has submitted numerous statements in support of his claim.  In essence, he acknowledges that his glaucoma is genetic, but argues that the U.S. Navy was negligent in not affording him glaucoma screening, and thereby did not meet "a reasonable expectation of quality health care".  He argues that had the Navy screened him for glaucoma, his genetic defect for glaucoma would have been uncovered, and his treatment would have been instituted in a more timely fashion.  He concedes (in correspondence received in December 2013) that his glaucoma did not result from an injury in a service occupation or from an accident in service.  

It is not in dispute that the Veteran has glaucoma.  To establish service connection for such disease he must show that it was incurred or aggravated in service/is a disability due to disease or injury incurred or aggravated in service.  Glaucoma was not manifested in service, and not diagnosed until many years after service.  The Board notes that a neurologist's statement submitted by the Veteran indicates that glaucoma was present during the Veteran's active duty service.  However, that statement is conclusory; it is unaccompanied by any rationale/citation to supporting factual data.  Therefore, it merits no probative value regarding the presence of glaucoma in service.  Notably, the Veteran explained (in December 2013 correspondence) that the neurologist's statement is based on her personal knowledge of him over the past 9 years, i.e., beginning in 2004 - some 45 years following his separation from service, and not any actual knowledge of the circumstances of his service.  Accordingly, service connection for glaucoma on the basis that such disability became manifest in service, and persisted, is not warranted.  38 C.F.R. § 3.303(a).  

The analysis turns to whether the glaucoma may somehow otherwise be related to a disease or injury that was incurred or aggravated in service.  There is nothing in the record that shows or suggests that the Veteran's glaucoma is, or may be, related to disease or injury in service.  An injury in service resulting in glaucoma is neither shown, nor alleged; and the Veteran's STRs likewise do not show or suggest that he had a disease during service that ultimately led to his glaucoma.  

The Veteran's theory of entitlement is essentially tort-based, he argues that a failure by the service department to conduct testing for glaucoma reflects negligence on the part of the service department that resulted in delayed treatment for glaucoma (complicating any treatment).  The Board acknowledges that had there been any signs or symptoms of glaucoma manifested in service which the service department neglected to address/note/timely treat, and the delay in diagnosis or treatment caused or contributed to cause, or aggravated the glaucoma, such circumstances could form an evidentiary basis sufficient to find that glaucoma was incurred or aggravated in service.  However, there is nothing in the STRs that points to (or suggests) the presence of glaucoma in service.  No medical professional has expressed that there is anything in the Veteran's STRs suggesting that testing for glaucoma was indicated.  Significantly, the Veteran himself does not point to anything specific in his STRs that suggests that follow-up for possible glaucoma was indicated.  In essence, he is suggesting that that mere fact that he was not tested for a genetic factor contributing to glaucoma in service warrants establishes sufficient nexus to service to warrant service connection for glaucoma.  That is not the case.

Under the governing law and regulations (summarized above) to establish service connection it must be shown that the disability at issue is due to disease or injury that was incurred or aggravated in service.  He has not identified or alleged either a disease or an injury that was incurred or aggravated in service.  Therefore, his claim lacks legal merit, and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App,. 426 (1996).  The preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for glaucoma is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


